McAllister, J. ■ This was an action by the appellee against the railroad company, appellant, to recover damages for a personal injury occasioned May 15, 1885, by reason, as it is alleged, of the gross, wilful and culpable negligence of the engine driver of the defendant in running his engine against and over the plaintiff, while being inadvertently on, or in' dangerous proximity to the track on which said engine was going, and being unaware of her danger, but he, said engine driver, having seen the plaintiff and become aware of her danger a sufficient distance from her to have stopped his engine, by the exercise of ordinary care, and avoided the injury, did not do so, but ran such engine over her, inflicting a grievous and permanent injury. Upon the trial, evidence was introduced on behalf of plaintiff which tended to prove all the elements of such a cause of action. The jury found the defendant guilty and assessed plaintiff’s damages in the sum of §5,000, on which judgment passed and defendant appealed to this court. The only questions presented by the record as we find it, are such as arise upon a general motion for a new trial and in arrest of judgment. We have examined the bill of exceptions and find no error of law in the admission or exclusion of evidence, and that the evidence on behalf of plaintiff tended to support the verdict, and that there is no such countervailing evidence as would justify this court in interfering with such verdict. Counsel for appellant has suggested, not argued, that the court erred in refusing instructions asked on behalf of the defendant. On reference to the bill of exceptions, we find no instructions incorporated therein. Hone are therefore presented for consideration. This matter of instructions is, in this case, in the same category as in the case of Liverpool, London & Globe Ins. Co. v. Sanders, decided at this term, ante, p. 559. Perceiving no error in the record, the judgment will be affirmed. Judgment affirmed.